Exhibit 10.13(a)

 

CONFIDENTIALITY, NON-SOLICITATION and

NON-COMPETITION AGREEMENT

 

This Agreement is made as of September 8, 2008 by and between Equitable
Resources, Inc., a Pennsylvania corporation (Equitable Resources, Inc. and its
subsidiary companies are hereinafter collectively referred to as the “Company”),
and Lewis B. Gardner (the “Employee”).

 

WITNESSETH:

 

WHEREAS, during the course of Employee’s employment with the Company, the
Company has imparted and will continue to impart to Employee proprietary and/or
confidential information and/or trade secrets of the Company; and

 

WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain or continue to obtain certain confidentiality,
non-competition and non-solicitation covenants from the Employee and the
Employee desires to provide for or continue to agree to such covenants in
exchange for the Company’s agreement to pay certain severance benefits in the
event that the Employee’s employment with the Company is terminated in certain
circumstances; and

 

WHEREAS, in order to accomplish the foregoing objectives, the Company and the
Employee desire to enter into this Agreement which, among other things, reflects
the parties’ best efforts to comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code”) to the benefit of the
Employee; and

 

WHEREAS, the Employee is willing to enter into this Agreement, which contains,
among other things, specific confidentiality, non-competition and
non-solicitation agreements, in consideration of the foregoing and the
simultaneous execution by the Company and the Employee of a new Change of
Control Agreement (the “Change of Control Agreement”); and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.             Restrictions on Competition and Solicitation.  While the Employee
is employed by the Company and for a period of twelve (12) months after the date
of Employee’s termination of employment with the Company for any reason Employee
will not, directly or indirectly, expressly or tacitly, for himself or on behalf
of any entity conducting business anywhere in the Restricted Territory (as
defined below): (i) act as an officer, manager, advisor, executive, shareholder,
or consultant to any business in which his duties at or for such business
include oversight of or actual involvement in providing services which are
competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Employee’s employment with the
Company, (ii) recruit investors on behalf of an entity which engages in
activities which are competitive with the services or products being provided or
which are being

 

1

--------------------------------------------------------------------------------


 

produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Employee’s employment with the
Company, or (iii) become employed by such an entity in any capacity which would
require Employee to carry out, in whole or in part, the duties Employee has
performed for the Company which are competitive with the services or products
being provided or which are being produced or developed by the Company, or were
under active investigation by the Company within the last two (2) years prior to
the end of Employee’s employment with the Company.  Notwithstanding the
foregoing, the Employee may purchase or otherwise acquire up to (but not more
than) 1% of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934.  This covenant shall
apply to any services, products or businesses under investigation by the Company
within the last two (2) years prior to the end of Employee’s employment with the
Company only to the extent that the Employee acquired or was privy to
confidential information regarding such services, products or businesses. 
Employee acknowledges that this restriction will prevent the Employee from
acting in any of the foregoing capacities for any competing entity operating or
conducting business within the Restricted Territory and that this scope is
reasonable in light of the business of the Company.  Notwithstanding anything to
the contrary in the foregoing paragraph or in this Agreement, Employee shall not
in any way be restricted from being employed as an attorney in the oil and gas
industry immediately following the date of Employee’s termination of employment
with the Company.

 

Restricted Territory shall mean (i) any states in which the Company has a
regulated-utility operation, which may change from time to time, but as of the
effective date of this Agreement are Pennsylvania, West Virginia and Kentucky;
or (ii) any states in which the Company owns, operates or has contractual rights
to purchase natural gas-related assets (other than commodity trading rights),
including but not limited to, storage facilities, interstate pipelines,
intrastate pipelines, intrastate distribution facilities, liquefied natural gas
facilities, propane-air facilities or other peaking facilities, and/or
processing or fractionation facilities; or (iii) any state in which the Company
owns proved, developed and/or undeveloped natural gas and/or oil reserves and/or
conducts natural gas or oil exploration and production activities of any kind;
or (iv) any state investigated by the Company as a possible jurisdiction in
which to conduct any of the business activities described in subparagraphs
(i) through (iii) above within the last two (2) years prior to the end of
Employee’s employment with the Company.

 

Employee agrees that for a period of twelve (12) months following the
termination of Employee’s employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee’s separation from the Company; and (ii) any prospective customer of the
Company who was identified to or by the Employee and/or who Employee was
provided confidential or proprietary information about while employed by the
Company within the one (1) year period preceding Employee’s separation from the
Company, for purposes of marketing, selling and/or attempting to market or sell
products and services which are the same as or similar to any product or service
the Company offers within the last two (2) years prior to the end of

 

2

--------------------------------------------------------------------------------


 

Employee’s employment with the Company, and/or, which are the same as or similar
to any product or service the Company has in process over the last two (2) years
prior to the end of Employee’s employment with the Company to be offered in the
future.

 

While Employee is employed by the Company and for a period of twelve (12) months
after the date of Employee’s termination of employment with the Company for any
reason, Employee shall not (directly or indirectly) on his or her own behalf or
on behalf of any other person or entity solicit or induce, or cause any other
person or entity to solicit or induce, or attempt to solicit or induce, any
employee or consultant to leave the employ of or engagement by the Company or
its successors, assigns or affiliates, or to violate the terms of their
contracts with the Company.

 

2.             Confidentiality of Information and Nondisclosure.  The Employee
acknowledges and agrees that his/her employment by the Company necessarily
involves his/her knowledge of and access to confidential and proprietary
information pertaining to the business of the Company and its subsidiaries. 
Accordingly, the Employee agrees that at all times during the term of this
Agreement and for as long as the information remains confidential after the
termination of the Employee’s employment, he/she will not, directly or
indirectly, without the express written authority of the Company, unless
directed by applicable legal authority having jurisdiction over the Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself/herself, any person, corporation or other entity other than
the Company and its subsidiaries, (i) any information concerning any financial
matters, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company and its subsidiaries, (ii) any management, operational,
trade, technical or other secrets or any other proprietary information or other
data of the Company or its subsidiaries, or (iii) any other information related
to the Company or its subsidiaries which has not been published and is not
generally known outside of the Company.  The Employee acknowledges that all of
the foregoing, constitutes confidential and proprietary information, which is
the exclusive property of the Company.

 


3.             SEVERANCE BENEFIT.


 


(A)                                  IF THE EMPLOYMENT OF THE EMPLOYEE WITH THE
COMPANY IS TERMINATED BY THE COMPANY FOR ANY REASON OTHER THAN CAUSE (AS DEFINED
BELOW) OR IF THE EMPLOYEE TERMINATES HIS OR HER EMPLOYMENT WITH THE COMPANY FOR
GOOD REASON (AS DEFINED BELOW), THE COMPANY SHALL PAY THE EMPLOYEE, FROM THE
DATE OF TERMINATION, IN ADDITION TO ANY PAYMENTS TO WHICH THE EMPLOYEE IS
ENTITLED UNDER THE COMPANY’S SEVERANCE PAY PLAN, TWELVE (12) MONTHS OF BASE
SALARY AT THE EMPLOYEE’S ANNUAL BASE SALARY LEVEL IN EFFECT AT THE TIME OF SUCH
TERMINATION OR IMMEDIATELY PRIOR TO THE SALARY REDUCTION THAT SERVES AS THE
BASIS FOR TERMINATION FOR GOOD REASON.  EMPLOYEE WILL ALSO BE ENTITLED TO
PAYMENT OF AN AMOUNT OF CASH EQUAL TO $20,000.  THE AGGREGATE BASE SALARY AND
OTHER CASH AMOUNT PAYABLE SHALL BE PAID BY THE COMPANY TO THE EMPLOYEE IN ONE
LUMP SUM ON THE FIRST DAY FOLLOWING THE SIX (6) MONTH ANNIVERSARY OF THE DATE OF
THE EMPLOYEE’S TERMINATION.  FOR

 

3

--------------------------------------------------------------------------------



 


PURPOSES OF THIS AGREEMENT, THE TERM “TERMINATION” WHEN USED IN THE CONTEXT OF A
CONDITION TO, OR TIMING OF, PAYMENT HEREUNDER SHALL BE INTERPRETED TO MEAN A
“SEPARATION FROM SERVICE” AS THAT TERM IS USED IN SECTION 409A OF THE CODE.


 


(B)                                 EMPLOYEE WILL ALSO BE ENTITLED TO TWELVE
(12) MONTHS OF HEALTH BENEFITS CONTINUATION IF TERMINATED UNDER CIRCUMSTANCES
DESCRIBED IN SUBPART (A) ABOVE.  TO THE EXTENT ANY SUCH BENEFITS CANNOT BE
PROVIDED TO THE EMPLOYEE ON A NON-TAXABLE BASIS AND THE PROVISION THEREOF WOULD
CAUSE ANY PART OF THE BENEFITS TO BE SUBJECT TO ADDITIONAL TAXES AND INTEREST
UNDER SECTION 409A OF THE CODE, THEN THE PROVISION OF SUCH BENEFITS SHALL BE
DEFERRED TO THE EARLIEST DATE UPON WHICH SUCH BENEFITS CAN BE PROVIDED WITHOUT
BEING SUBJECT TO SUCH ADDITIONAL TAXES AND INTEREST.


 


(C)                                  SOLELY FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” SHALL INCLUDE:


 


I.                                         THE CONVICTION OF A FELONY, A CRIME
OF MORAL TURPITUDE OR FRAUD OR HAVING COMMITTED FRAUD, MISAPPROPRIATION OR
EMBEZZLEMENT IN CONNECTION WITH THE PERFORMANCE OF HIS DUTIES HEREUNDER,


 


II.                                      WILLFUL AND REPEATED FAILURES TO
SUBSTANTIALLY PERFORM HIS ASSIGNED DUTIES; OR


 


III.                                   A VIOLATION OF ANY PROVISION OF THIS
AGREEMENT OR EXPRESS SIGNIFICANT POLICIES OF THE COMPANY.


 


(D)                                 SOLELY FOR PURPOSES OF THIS AGREEMENT,
TERMINATION FOR “GOOD REASON” SHALL MEAN TERMINATION OF EMPLOYMENT BY THE
EMPLOYEE WITHIN NINETY (90) DAYS AFTER:


 


I.                                         BEING DEMOTED, OR


 


II.                                      BEING GIVEN NOTICE OF A REDUCTION IN
HIS OR HER ANNUAL BASE SALARY (OTHER THAN A REDUCTION OF NOT MORE THAN 10%
APPLICABLE TO ALL SENIOR OFFICERS OF THE COMPANY).


 


(E)                                  THE COMPANY’S OBLIGATION TO PROVIDE
CONTINUING SALARY AND HEALTH INSURANCE BENEFITS UNDER THIS SECTION 3 SHALL BE
CONTINGENT UPON THE FOLLOWING:


 


I.                                         EMPLOYEE’S EXECUTION OF A RELEASE IN
A FORM REASONABLY ACCEPTABLE TO THE COMPANY, WHICH RELEASES ANY AND ALL CLAIMS
(OTHER THAN AMOUNTS TO BE PAID TO EMPLOYEE AS EXPRESSLY PROVIDED FOR UNDER THIS
AGREEMENT) THE EMPLOYEE HAS OR MAY HAVE AGAINST THE COMPANY OR ITS SUBSIDIARIES,
AGENTS, OFFICERS, DIRECTORS, SUCCESSORS OR

 

4

--------------------------------------------------------------------------------



 


ASSIGNS ARISING UNDER ANY PUBLIC POLICY, TORT, CONTRACT OR COMMON LAW OR ANY
PROVISION OF STATE, FEDERAL OR LOCAL LAW, INCLUDING, BUT NOT LIMITED TO, THE
PENNSYLVANIA HUMAN RELATIONS ACT, THE AMERICANS WITH DISABILITIES ACT, TITLE VII
OF THE CIVIL RIGHTS ACT OF 1964, THE FAMILY AND MEDICAL LEAVE ACT, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION
ACT, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, ALL AS AMENDED;
AND


 


II.                                      EMPLOYEE’S COMPLIANCE WITH HIS
CONTRACTUAL OBLIGATIONS TO THE COMPANY INCLUDING, BUT NOT LIMITED TO, EMPLOYEE’S
OBLIGATIONS SET FORTH IN SECTIONS 1 AND 2 OF THIS AGREEMENT.


 

4.             Authorization to Modify Restrictions.  The provisions of this
Agreement are severable.  To the extent that any provision of this Agreement is
deemed unenforceable in any court of law the parties intend that such provision
be construed by such court in a manner to make it enforceable.

 

5.             Reasonable and Necessary Agreement.  The Employee acknowledges
and agrees that:  (i) this Agreement is necessary for the protection of the
legitimate business interests of the Company; (ii) the restrictions contained in
this Agreement are reasonable; (iii) the Employee has no intention of competing
with the Company within the limitations set forth above; (iv) the Employee
acknowledges and warrants that Employee believes that Employee will be fully
able to earn an adequate livelihood for Employee and Employee’s dependents if
the covenant not to compete contained in this Agreement is enforced against the
Employee; and (v) the Employee has received adequate and valuable consideration
for entering into this Agreement.

 

6.             Injunctive Relief and Attorneys’ Fees.  The Employee stipulates
and agrees that any breach of Sections 1 or 2 of this Agreement by the Employee
will result in immediate and irreparable harm to the Company, the amount of
which will be extremely difficult to ascertain, and that the Company could not
be reasonably or adequately compensated by damages in an action at law.  For
these reasons, the Company shall have the right, without objection from the
Employee, to obtain such preliminary, temporary or permanent mandatory or
restraining injunctions, orders or decrees as may be necessary to protect the
Company against, or on account of, any breach by the Employee of the provisions
of Sections 1 and 2 hereof.  In the event the Company obtains any such
injunction, order, decree or other relief, in law or in equity, (i) the duration
of any violation of Section 1 shall be added to the twelve (12) month restricted
period specified in Section 1, and (ii) the Employee shall be responsible for
reimbursing the Company for all costs associated with obtaining the relief,
including reasonable attorneys’ fees and expenses and costs of suit.  Such right
to equitable relief is in addition to the remedies the Company may have to
protect its rights at law, in equity or otherwise.

 

7.             Binding Agreement.  This Agreement (including the covenants
contained in Sections 1 and 2) shall be binding upon and inure to the benefit of
the successors and assigns of the Company.

 

5

--------------------------------------------------------------------------------


 

8.             Governing Law/Consent to Jurisdiction and Venue.  This Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania.  For the purpose of any suit, action or proceeding
arising out of or relating to this Agreement, Employee irrevocably consents and
submits to the jurisdiction and venue of any state or federal court located in
Allegheny County, Pennsylvania.  Employee agrees that service of the summons and
complaint and all other process which may be served in any such suit, action or
proceeding may be effected by mailing by registered mail a copy of such process
to Employee at the address set forth below (or such other address as Employee
shall provide to Company in writing).  Employee irrevocably waives any objection
which he may now or hereafter has to the venue of any such suit, action or
proceeding brought in such court and any claim that such suit, action or
proceeding brought in such court has been brought in an inconvenient forum and
agrees that service of process in accordance with this Section will be deemed in
every respect effective and valid personal service of process upon Employee. 
Nothing in this Agreement will be construed to prohibit service of process by
any other method permitted by law.  The provisions of this Section will not
limit or otherwise affect the right of the Company to institute and conduct an
action in any other appropriate manner, jurisdiction or court.  The Employee
agrees that final judgment in such suit, action or proceeding will be conclusive
and may be enforced in any other jurisdiction by suit on the judgment or in any
other manner provided by law.

 

9.             Termination.  The Company may terminate this Agreement by giving
twelve (12) months’ prior written notice to the Employee; provided that all
provisions of this Agreement shall apply if any event specified in Section 3
occurs prior to the expiration of such twelve (12) month period. 
Notwithstanding anything in this Agreement to the contrary, upon the occurrence
of a Change of Control as such term is defined in the Change of Control
Agreement, this Agreement shall remain in full force and effect and may not
thereafter be terminated by the Company (even if notice of termination has been
given in the previous twelve (12) months under the first sentence of this
Section).

 

10.           Employment at Will.  Employee shall be employed at-will and for no
definite term.  This means that either party may terminate the employment
relationship at any time for any or no reason.

 

11.           Executive Alternative Work Arrangement Employment Status.  As an
executive officer of Equitable, Employee also has the opportunity to elect now
to participate in the newly-created status of “Executive Alternative Work
Arrangement” upon discontinuing full-time status.  The terms and conditions of
Executive Alternative Work Arrangement Employment Status are described in the
Executive Alternative Work Arrangement Employment Agreement attached as
Exhibit A.  Set forth below is an election form to elect to participate in this
new classification.  If Employee so elects to participate by signing the
election form below, the Executive Alternative Work Arrangement classification
will be automatically assigned to Employee if and when Employee gives Equitable
(delivered to the Vice President and Chief Human Resources Officer) at least 90
days’ advance written notice of Employee’s intention to discontinue full-time
status.  By signing the election below, Employee thereby agrees to execute the
attached Executive Alternative Work Arrangement Employment Agreement, which will
become effective automatically on the day following Employee’s relinquishment of
full-time status, provided however that Employee has retained executive officer
status and is otherwise in good standing

 

6

--------------------------------------------------------------------------------


 

with Equitable (i.e., has not been terminated for Cause nor left the Company for
“Good Reason”).

 

12.           Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written (other than
the Change of Control Agreement dated September 8, 2008).  This Agreement may
not be changed, amended, or modified, except by a written instrument signed by
the parties; provided, however, that the Company may amend this Agreement from
time to time without Employee’s consent to the extent deemed necessary or
appropriate, in its sole discretion, to effect compliance with Section 409A of
the Code, including regulations and interpretations thereunder, which amendments
may result in a reduction of benefits provided hereunder and/or other
unfavorable changes to Employee.  Notwithstanding anything in this Agreement, if
Employee is entitled to receive payment of benefits under the Change of Control
Agreement, or any successor agreement, he or she shall not receive benefits
under this Agreement and, in lieu thereof, shall receive payment of benefits
under the Change of Control Agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his hand,
all as of the day and year first above written.

 

ATTEST:

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

 

/s/ Kimberly L. Sachse

 

By:

/s/ Charlene Petrelli

 

 

 

 

 

 

9-23-08

 

9-23-08

Date

 

Date

 

 

 

 

 

 

WITNESS

 

EMPLOYEE

 

 

 

 

 

 

/s/ David J. Smith

 

/s/ Lewis B. Gardner

 

 

Lewis B. Gardner

 

 

 

9-15-08

 

9-15-08

Date

 

Date

 

8

--------------------------------------------------------------------------------


 

ELECTION TO PARTICIPATE IN

EXECUTIVE ALTERNATIVE WORK ARRANGEMENT CLASSIFICATION

 

x                 I hereby elect to participate in the Executive Alternative
Work Arrangement Classification as described in paragraph 11 of the above
Confidentiality, Non-Solicitation and Non-Competition Agreement
(“Non-Competition Agreement”) and to execute the Executive Alternative Work
Arrangement Employment Agreement attached as Exhibit A upon my discontinuation
of full-time status as an Executive Officer in good standing with Equitable.  I
understand that if my full-time employment with Equitable is terminated for
Cause or if I terminate my employment for Good Reason (as those terms are
defined in the Non-Competition Agreement), I will no longer be eligible for
Executive Alternative Work Arrangement Employment Status.

 

o                   I hereby decline to participate in the Executive Alternative
Work Arrangement Classification as described in paragraph 11 of the above
Confidentiality, Non-Solicitation and Non-Competition Agreement.

 

 

 

Lewis B. Gardner

 

Employee Name Printed

 

 

 

/s/ Lewis B. Gardner

 

Employee Signature

 

 

 

9-15-08

 

Date

 

--------------------------------------------------------------------------------